Citation Nr: 1144027	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent for Graves ophthalmopathy.

2.  Entitlement to an increased evaluation in excess of 10 percent for exposure keratitis due to proptosis and lagophthalmos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from July 1967 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied increased evaluations for the Veteran's service connected eye disabilities.  The issue with regard to evaluation of keratitis has been recharacterized to better reflect the evidence of record and the allegations of the Veteran.

The Veteran requested a hearing before a Veterans Law Judge, to be held at the RO (Travel Board); such was scheduled for March 2011, and the Veteran was properly notified of such.  In February 2011, the Veteran contacted the RO and stated that he would not be able to attend the Travel Board.  He did not offer a reason, nor did he request rescheduling of the hearing.  He instead requested that "appropriate action" be taken.  This is considered a withdrawal of the hearing request.  Neither he nor his representative has renewed the request.

A claim for a finding of total disability based on individual unemployability (TDIU) is not inferred here.  A claim for increased evaluation includes an allegation of total disability on all possible bases, Rice v. Shinseki, 22 Vet. App. 447 (2009), but in this instance a claim for TDIU was separately adjudicated; the denial of entitlement has not been appealed.


FINDINGS OF FACT

1.  Grave's ophthalmopathy is manifested by corrected distance visual acuity impairment of 20/25 on the left and 20/20 on the right, with correctable diplopia in both eyes at beyond 20 degrees upward gaze.

2.  Exposure keratitis due to proptosis and lagophthalmos is manifested by bilateral eye dryness and inflammation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for Graves ophthalmopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 6092, 6076, 6079 (2008).

2.  The criteria for an increased 20 percent evaluation, but no higher, for exposure keratitis due to proptosis and lagophthalmos have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 6001, 6022, 6025 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  October 2007, June 2008, and February 2010 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  While the February 2010 letter pertained to other issues not on appeal, the general notice contained therein is sufficient.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations have been afforded the Veteran; he has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners have made all required findings.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evidence

The Veteran was awarded service connection for Graves ophthalmopathy, rated 40 percent disabling, and keratitis, rated 10 percent disabling, in a July 2002 rating decision.  Both conditions were related to thyroid dysfunction.

VA treatment records from December 2005 to August 2010 reveal continued treatment for eye conditions with artificial tears.  Graves ophthalmopathy, with exposure keratitis due to proptosis and lagophthalmos were noted.  Doctors commented that symptoms were stable.  The Veteran had no acute complaints; he experienced diplopia when he did not wear glasses, and used artificial tears when he remembered, every three days or so.  Visual acuity fell within the 20/20 to 20/30 range on testing, and proptosis was stable.  In August 2010, he reported episodes of dimming or fading vision, but doctors related these to a vascular problem, not the eyes themselves.

A VA eye examination was conducted in November 2007.  The Veteran alleged he had to quit his job due to his vision problems; the excessive use of a computer aggravated burning of the eyes and blurry vision.  Overall his eyes were okay until he was required to do prolonged reading.  He denied pain, but stated he would experience diplopia if his eyes grew really tired.  Use of a prism in his glasses also helped.  Corrected distance vision was 20/25 bilaterally.  There was no diplopia with use of corrective lenses.  Proptosis, or bulging of the eyes, was noted to be stable from prior examinations.

At an October 2010 VA examination, the Veteran complained of blurry vision with a burning feeling for "a few years."  He used artificial tears up to three times a day for slight relief.  He had not experienced any fading vision since recent vascular surgery.  He described diplopia when not wearing glasses; use of glasses alleviated the problem.  Corrected distance vision was 20/20 on the right and 20/25 on the left.  Testing showed intermittent diplopia in upgaze greater than 20 degrees bilaterally with correction.  The prismatic correction was stable.  The keratitis was caused by proptosis holding the eyelids slightly open (lagophthalmos) which caused or contributed to dryness.

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The criteria for evaluation of eye conditions generally were amended effective December 10, 2008.  The changes applied, however, only to claims filed on or after that date.  Schedule for Rating Disabilities; Eye, 73 Fed. Reg. 66,543, 66,544 (November 10, 2008) (to be codified at 38 C.F.R. pt. 4).  As the claim currently on appeal was filed in August 2007, the older provisions apply.

Diplopia

Under the applicable criteria, diplopia which is only occasional or is correctable is not a disability.  38 C.F.R. § 4.77 (2008).  Nevertheless, service connection has been established for diplopia as the primary manifestation of Graves ophthalmopathy, and a 40 percent evaluation was assigned effective from April 25, 2001.  The criteria at Code 6090 provide that varying degrees of diplopia are to be evaluated as the equivalent of impaired visual acuity.  Diplopia of the central visual field, within 20 degrees, is the equivalent of 5/200 vision.  From 21 to 30 degrees, downward diplopia is considered 15/200 vision.  Lateral diplopia is 20/100 vision, and upward diplopia is the equivalent of 20/70 vision.  From 31 to 40 degrees, downward diplopia is considered to be 20/200 vision, lateral diplopia is 20/70 vision, and upward diplopia is 20/40 vision.  38 C.F.R. § 4.84a, Code 6090 (2008).

These ratings are applied to only one eye.  When both eyes are affected, the diplopia scale is applied to the poorer eye; the better eye is rated according to the best corrected visual acuity or visual field.  38 C.F.R. § 4.84a, Code 6090, Note 2 (2008).  Visual acuity is rated based on the best corrected distance vision.  38 C.F.R. § 4.75 (2008).  If more than one quadrant of vision is affected by diplopia, or more than one range of degrees, the rating must be based on the quadrant or degree range providing the highest evaluation.  38 C.F.R. § 4.84a, Code 6090, Note 3 (2008).  If two individual and separate areas of the same eye are impacted by diplopia, the equivalent visual acuity is elevated to the next higher step for evaluation purposes, but may not be considered worse than 5/200.  38 C.F.R. § 4.84a, Code 6090, Note 4 (2008).

The rating for the degree of equivalent or actual impairment of visual acuity is then arrived at through application of Table V, by intersecting the horizontal row for the degree of impairment of one eye with the vertical column applicable to the other eye.  The Table provides the percentage to be assigned and the Diagnostic Code to be assigned.  38 C.F.R. §§ 4.83a, 4.84a, Table V (2008).

In November 2007, no diplopia was noted with corrective lenses and prisms.  In October 2010, the examiner again noted no diplopia with use of corrective lenses and prisms.  By regulation, there is therefore no disability, and no evaluation is assignable at all, let alone an increased evaluation.  The Rating Schedule is for the "evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service."  38 C.F.R. § 4.1.

However, in light of the distinction between correctable diplopia as an independent condition and as a symptom of service connected Graves ophthalmopathy, the degree of uncorrected diplopia in the eyes noted on VA examination in October 2010 is considered.  As the condition is noted in both eyes, the poorer eye is evaluated under Code 6090 for purposes of determining visual acuity.  38 C.F.R. § 4.84a, Code 6090, Note 2 (2008).  The left eye corrected distance vision is worse at 20/25.  Code 6090 provides that, with examination findings of intermittent diplopia in upgaze beyond 20 degrees, the left eye vision is considered no worse than 20/70.  

The measured corrected right eye distance vision is 20/20.  This is considered normal vision, and the Schedule provides that, for evaluation purposes, a 20/40 degree of vision is used.  The correct percentage evaluation is then obtained from Table V, 38 C.F.R. § 4.84a (2008).  Such provides that where one eye is 20/40 and the other 20/70, a 10 percent evaluation is assignable under Code 6079.  Accordingly, an evaluation in excess of the currently assigned 40 percent is not assignable.

It is not entirely clear how the current evaluation was arrived at in July 2002.  The discussion in the rating decision indicates that provisions of Code 6090, Note 4 were applied.  However, the decision review officer who authored the decision appears to have applied such twice, bumping both the equivalent degree of visual acuity and the percentage of disability up one level.  This does not appear to be permitted by the Schedule.  The Board's analysis indicates that the left eye visual acuity was measured as worst at the March 2002 VA eye examination, at 20/30.  There was diplopia bilaterally beyond 25 degrees in both up and down gaze.  As impaired downgaze results in the greater equivalent visual acuity, it is used to arrive at left eye vision of 15/200.  As both up and down gaze are affected in the same eye, this is elevated one level to 10/200.  Combined with right eye vision of 20/40 (from actual 20/20) under Table IV, a 30 percent evaluation would appear appropriate.  This issue is not before the Board, however.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An increased evaluation in excess of 40 percent for Graves ophthalmopathy is not warranted.

Exposure Keratitis due to Proptosis and Lagophthalmos

Keratitis is evaluated under Code 6001.  The applicable criteria provide that such a chronic condition is rated from 10 to 100 percent based on "impairment of visual acuity or field loss, pain, rest requirements, or episodic incapacity."  When active, a minimum 10 percent evaluation is assigned.  The Veteran is currently evaluated under this Code.

The Board has additionally considered other potentially applicable Codes.  Lagophthalmos, or the inability to completely close the eyes, is rated 20 percent disabling when present bilaterally.  Unilateral lagophthalmos is rated 10 percent disabling.  38 C.F.R. § 4.84a, Code 6022 (2008).  As rating by analogy is permissible based on the anatomical location of a disability and the functions impaired, 38 C.F.R. § 4.20, Code 6025, for impairment of the lachrymal (tear) ducts is considered.  Epihora is rated 20 percent for bilateral interference with the lachrymal duct, and 10 percent for unilateral involvement.  38 C.F.R. § 4.84a, Code 6025 (2008).

The application of the criteria of Code 6022 is the most beneficial to the Veteran and appropriate.  While the result of the bulging eyes and slightly opened eyelids noted regularly in treatment records is keratitis, the underlying diagnosis of lagophthalmos allows for an increased evaluation at this time under Code 6022.  The condition is bilateral, and therefore a 20 percent evaluation is assignable.  This is the highest schedular evaluation available under the applicable Codes.

Code 6025 is not as appropriate, as the current eye dryness is not caused by impairment of the lachrymal duct.  The analogy is not as apt as that under Code 6022 with regard to the function affected.  38 C.F.R. § 4.20.

Continued use of Code 6001, is also not of benefit.  Higher evaluations are allowable under that code for symptoms not consistently present or corrected by glasses.  Further, the major impairment of visual acuity interference, is already rated as diplopia.  To assign an additional schedular evaluation for keratitis would be prohibited pyramiding, or compensating the same symptoms twice.  38 C.F.R. § 4.14.

Accordingly, an increased 20 percent evaluation, but no higher, for exposure keratitis due to proptosis and lagophthalmos is warranted.

Extraschedular Evaluation

Consideration has been given to the possibility of assigning yet-higher extraschedular evaluations for the service connected disabilities.  38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

With regard to all issues considered here, the Rating Schedule is adequate.  Higher evaluations are provided for manifestations and degrees of severity not currently manifested.  The Veteran's reported symptoms and complaints are accounted for by the Schedule.  No further consideration under 38 C.F.R. § 3.321 is required.


ORDER

An increased evaluation in excess of 40 percent for Graves ophthalmopathy is denied.

An increased 20 percent evaluation, but no higher, for exposure keratitis due to proptosis and lagophthalmos, is granted.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


